DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 2, 7-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sika US 2017/0363679 A1 (“Sika”).
As to claim 1, Sika discloses a method comprising: 
receiving a data object representing a circuit, the circuit including a sub-circuit, the sub-circuit including a first electrical component and a second electrical component, the first electrical component and the second electrical component arranged in a first topology (Figure 6 or Paragraphs 65-67 – e.g., “an initial layout” including “tiles” with circuit components); 
receiving a set of stored topologies (Figure 6 or Paragraph 67 – e.g., model libraries of topologies); 
identifying the first electrical component, second electrical component, and connections of the first electrical component and second electrical component (Figure 8A or Paragraphs 67-68 and 127 – e.g., necessary in analysis of circuit connections of circuit components, see below); 
determining, based on the connections of the first electrical component, a coupling between the first electrical component and a second electrical component (Figure 8A or Paragraphs 67-68 and 127 – e.g., necessary in matching tiles with library entries by performing analysis of circuit connections, see below); 
determining the first topology based on a comparison between the identified first electrical component, the identified second electrical component, the determined coupling between the first electrical component and the second electrical component, and topologies of the set of stored topologies (Figure 8A or Paragraphs 67-68 and 127 – e.g., matching tiles with library entries, including analysis of circuit connections, see below); and 
outputting the identified first topology (Figure 6 or Paragraph 68).
Sika discloses the elements of claim 1, including the use of topology libraries to recognize elements of a circuit design (e.g., Figure 6 or Paragraphs 65-67).  Sika also teaches the analysis of electrical connections between components in order to match library entries with design elements (e.g., Figure 8A or Paragraph 127), but does not explicitly teach doing so at the earlier step of the design process.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that the same analysis could be used to match library entries with portions of the design at multiple stages of the design process because doing so would provide more information or options to use in order to match tiles to library entries.
As to claim 2, Sika discloses the method of claim 1.  Sika further discloses wherein determining the coupling is based on a set of parsing rules (Figure 8A or Paragraphs 67-68 and 127).  Sika teaches the use of stored libraries and data processing on a computer.  Accessing and manipulating stored information necessarily includes the use of parsing rules in order to interpret the data.
As to claim 7, Sika discloses the method of claim 1.  Sika further discloses wherein the comparison comprises matching the identified first electrical component, the identified second electrical component, the identified coupling to topologies of the stored topologies (Figure 8A or Paragraphs 67-68 and 127 – e.g., matching tiles with library entries including comparison of both topology, function, and layout, as well as analysis of circuit connections).
Claims 8, 9, and 14-16 recite elements similar to claims 1, 2, or 7, and are rejected for the same reasons.
Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sika as applied to claims 1, 8, or 15 above, and further in view of Baeckler et al. US 8,756,540 B1 (“Baekler”).
As to claim 6, Sika discloses the method of claim 1.  Sika teaches the submission of an initial circuit design (Sika Figure 6 or Paragraphs 65-67 – e.g., “an initial layout” including “tiles” with circuit components) but does not explicitly disclose the additional details of claim 6.  However, the missing element is well known in the art because Baeckler discloses circuit design analysis including determining when specific types of components are present in circuit designs (Baeckler Column 3 Line 60-Column 4 Line 8).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the circuit design submission of Sika to include component types and for the data object to include an indication of an electrical component type for each electrical component of the circuit because doing so would allow the designer to more easily analyze, sort, and view circuit designs.
Claims 13 and 20 recite elements similar to claim 6, and are rejected for the same reasons.
Allowable Subject Matter
Claims 3-5, 10-12, and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a method or device having the combinations of steps or elements of the claims including, among other elements, the use of the particular parsing rules or additional topology analysis of the circuit design of the claims, in combination with the topology processing and analysis of the parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851